Dismissed and
Memorandum Opinion filed March 25, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00726-CV
____________
 
MYRTLE JACKSON, Appellant
 
V.
 
HOUSTON HOUSING AUTHORITY, Appellee
 
 
 

On Appeal from County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 943,459
 
 
 

M E M O R
A N D U M  O P I N I O N
            This is an appeal from a judgment signed August 12, 2009. 
The clerk’s record was filed on December 3, 2009.  The reporter’s record was
filed November 2, 2009.  No brief was filed.
            On February 4, 2010, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, within thirty days, the Court would dismiss
the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).




As of this date, no brief has been filed.  Accordingly, the
appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Frost,
Boyce, and Sullivan.